On Rehearing.
Complaint is made in the petition for rehearing *625that the opinion herein fails'- to state- whether or not article 3, e. 22, p. 115, Acts 1906, violates the Constitution of the United States.- This- question was fully considered and'passed-upou in the recent-case of Eastern Kentucky Coal Lands Corporation v. Comth., 127 Ky. 667, 106 S. W. 260, 32 Ky. L. R. 120, and it was there held that the said article was not violative of any of the provisions of the -Constitution of the United States. It is specifically'urged that article 3 violates section Id of article 1 of the federal Constitution, in that it impairs the obligations of a contract, and the compact with Virginia is cited as the contract claimed to have been impaired.
Complaint is also made that said article violates section 1 of the fourteenth amendment, in that it deprives the owner of his property without due process of law, or that it denies to some-persons the equal protection of the law, and also that it is violative of clause 1, section 10, art. 1, Const. U. S., which denies the right of any state to pass an ex post facto law. In none of these contentions do we concur. We see no reason for receding from the conclusions reached upon these several points in the ease of Eastern Kentucky Coal Lands Corporation v. Comonwealth, above cited. There can be no serious objection to article 3 on the ground that it is an ex post facto law, in so far as the said article applies to years subsequent to 1906. Blit it is insisted that, as the act declares that delinquency for- the years 1902, 1903, 1904, 1905, and 1906 shall be cause for forfeiture, which might have been removed on or before January 1, 1907, by the payment of the taxes and interest and penalties provided by law for the redemption of land sold for the nonpayment of taxes, it visits upon the delinquent greater penalties than he was subject to prior to the passage *626of the act. This would he true if the delinquent had voluntarily paid' the taxes for those years; hut the result is not necessarily the same had' the delinquent been proceeded against by an officer authorized by law to collect back taxes; however, we are of opinion that the delinquent’s liabilities for those years are to be measured by his liabilities had he volunteered to list and pay his taxes. It therefore follows that the article in so far as it requires the payment of interest and penalties for the years 1902,1903,1904,1905, and 1906 is inoperative, and! the delinquent for those years would be required to pay only taxes without interest or penalties. But, for the reasons and upon the authorities cited in the opinion and consistent with the rulings of this court, the elimination of the interest and penalties for the years 1902, 1903, 1904, 1905, and 1906 does not affect the other provisions of the article with respect to those years, or years subsequent thereto.
As the appellant is'under no disability, does not claim under a grant from the state of Virginia, and did not seek to list its property, or offer to pay the taxes for the years 1902, 1903, 1904, 1905, and 1906, either with or without interest and penalties, we hesitated in the opinion to pass specifically upon these questions, raised by it. However, out of the consideration entertained for the eminent counsel presenting them, we have expressed our views upon these points, in order that he may have the benefit of specific adjudication, thereon.
The petition for rehearing is overruled.